 



Exhibit 10.2
 
NILT TRUST,
as Grantor and UTI Beneficiary,
NISSAN MOTOR ACCEPTANCE CORPORATION,
as Servicer,
NILT, INC.,
as Trustee,
WILMINGTON TRUST COMPANY,
as Delaware Trustee,
and
U.S. BANK NATIONAL ASSOCIATION,
as Trust Agent
 
2007-A SUBI
SUPPLEMENT
Dated as of July 31, 2007
 
 





--------------------------------------------------------------------------------



 



             
ARTICLE ELEVEN
  DEFINITIONS     2  
 
           
Section 11.01
  Definitions     2  
 
           
Section 11.02
  Interpretive Provisions     2  
 
           
Section 11.03
  Rights in Respect of the 2007-A SUBI     3  
 
           
ARTICLE TWELVE
  CREATION OF THE 2007-A SUBI     3  
 
           
Section 12.01
  Creation of 2007-A SUBI Assets and the 2007-A SUBI     3  
 
           
Section 12.02
  Transfer of 2007-A SUBI Interests     3  
 
           
Section 12.03
  Issuance and Form of 2007-A SUBI Certificate     4  
 
           
Section 12.04
  Actions and Filings     6  
 
           
Section 12.05
  Termination of the 2007-A SUBI     6  
 
           
Section 12.06
  Representations and Warranties of Trustee     7  
 
           
Section 12.07
  Transfer and Assignment of Certificates     8  
 
           
ARTICLE THIRTEEN
  2007-A SUBI PLEDGE     8  
 
           
Section 13.01
  Registration of the 2007-A SUBI Pledge     8  
 
           
ARTICLE FOURTEEN
  2007-A SUBI ACCOUNTS     8  
 
           
Section 14.01
  2007-A SUBI Collection Account     8  
 
           
Section 14.02
  2007-A Reserve Account     9  
 
           
Section 14.03
  Investment of Monies in 2007-A SUBI Accounts     9  
 
           
Section 14.04
  No Residual Value Surplus Account or Payahead Account     9  
 
           
ARTICLE FIFTEEN
  MISCELLANEOUS PROVISIONS     9  
 
           
Section 15.01
  Amendment     9  
 
           
Section 15.02
  Governing Law     11  
 
           
Section 15.03
  Notices     11  
 
           
Section 15.04
  Severability of Provisions     11  
 
           
Section 15.05
  Effect of Supplement on Titling Trust Agreement     11  
 
           
Section 15.06
  No Petition     12  
 
           
EXHIBITS
           
Exhibit A — Schedule of 2007-A Leases and 2007-A Leased Vehicles
    A-1  
 
           
Exhibit B — Form of 2007-A SUBI Certificate
    B-1  

i



--------------------------------------------------------------------------------



 



2007-A SUBI SUPPLEMENT
     This 2007-A SUBI Supplement, dated as of July 31, 2007 (as amended,
supplemented or otherwise modified from time to time, this “2007-A SUBI
Supplement”), is among NILT Trust, a Delaware statutory trust (“NILT Trust”), as
grantor and initial beneficiary (in such capacity, the “Grantor” and the “UTI
Beneficiary,” respectively), Nissan Motor Acceptance Corporation, a California
corporation (“NMAC”), as servicer (in such capacity, the “Servicer”), NILT,
Inc., a Delaware corporation, as trustee (the “Trustee”), Wilmington Trust
Company, a Delaware banking corporation, as Delaware trustee (the “Delaware
Trustee”), and U.S. Bank National Association, a national banking association
(“U.S. Bank”), as trust agent (in such capacity, the “Trust Agent”).
RECITALS
     A. Pursuant to the Amended and Restated Trust and Servicing Agreement,
dated as of August 26, 1998 (the “Titling Trust Agreement”), among the parties
hereto, Nissan-Infiniti LT, a Delaware statutory trust (the “Titling Trust”),
was formed to take assignments and conveyances of and hold in trust various
assets (the “Trust Assets”);
     B. The UTI Beneficiary, the Servicer and the Titling Trust have entered
into the SUBI Servicing Agreement, dated as of March 1, 1999 (the “Basic
Servicing Agreement”), which provides for, among other things, the servicing of
the Trust Assets by the Servicer;
     C. Pursuant to the Titling Trust Agreement, from time to time the Trustee,
on behalf of the Titling Trust and at the direction of the UTI Beneficiary, will
identify and allocate on the books and records of the Titling Trust certain
Trust Assets and create and issue one or more special units of beneficial
interest (each, a “SUBI”), the beneficiaries of which generally will be entitled
to the net cash flows arising from the corresponding Trust Assets;
     D. The parties hereto desire to supplement the Titling Trust Agreement (as
so supplemented by this 2007-A SUBI Supplement, the “SUBI Trust Agreement”) to
create a SUBI (the “2007-A SUBI”);
     E. The parties hereto desire to identify and allocate to the 2007-A SUBI a
separate portfolio of Trust Assets consisting of leases (the “2007-A Leases”),
the vehicles that are leased under the 2007-A Leases (the “2007-A Vehicles”),
and certain other related assets;
     F. The parties hereto also desire to issue to NILT Trust a certificate
evidencing a 100% beneficial interest in the 2007-A SUBI (the “2007-A SUBI
Certificate”).
     G. NILT Trust will transfer the 2007-A SUBI Certificate to Nissan Auto
Leasing LLC II (“NALL II”) pursuant to the SUBI Certificate Transfer Agreement,
dated as of July 31, 2007 (the “SUBI Certificate Transfer Agreement”), between
NILT Trust and NALL II. NALL II will further transfer the 2007-A SUBI
Certificate to Nissan Auto Lease Trust 2007-A (the “Issuing Entity”) pursuant to
the Trust SUBI Certificate Transfer Agreement, dated as of July 31, 2007 (the
“Trust SUBI Certificate Transfer Agreement”), between NALL II, as depositor (the
“Depositor”) and the Issuing Entity, as transferee.
SUBI Supplement

1



--------------------------------------------------------------------------------



 



     H. Pursuant to the Indenture, dated as of July 31, 2007 (the “Indenture”),
between the Issuing Entity, as issuer, and U.S. Bank, as Indenture Trustee (the
“Indenture Trustee”), the Issuing Entity will (i) issue $150,000,000 aggregate
principal amount of 5,33038% Asset Backed Notes, Class A-1 (the “Class A-1
Notes”), $375,000,000 aggregate principal amount of 5.20% Asset Backed Notes,
Class A-2 (the “Class A-2 Notes”), $200,000,000 aggregate principal amount of
5.20% Asset Backed Notes, Class A-3 (the “Class A-3 Notes”), $365,079,000
aggregate principal amount of the Floating Rate Asset Backed Notes, Class A-4
(the “Class A-4 Notes,” and together with the Class A-1 Notes, the Class A-2
Notes and the Class A-3 Notes, the “Notes”); and (ii) pledge the 2007-A SUBI
Certificate to the Indenture Trustee for the benefit of the holders of the
Notes.
     I. The parties hereto also desire to register a pledge of the 2007-A SUBI
Certificate to the Indenture Trustee for the benefit of the holders of the
Notes.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE ELEVEN
DEFINITIONS
     Section 11.01 Definitions. Capitalized terms used herein that are not
otherwise defined shall have the meanings ascribed thereto in the Agreement of
Definitions, dated as of July 31, 2007, by and among the Issuing Entity , NILT
Trust, as Grantor and UTI Beneficiary, the Titling Trust, NMAC, in its
individual capacity, as Servicer and as administrative agent (in such capacity,
the “Administrative Agent”), NALL II, NILT, Inc., as Trustee, Wilmington Trust
Company, as Delaware Trustee and owner trustee (in such capacity, the “Owner
Trustee”) and U.S. Bank, as Trust Agent and Indenture Trustee.
     Section 11.02 Interpretive Provisions. For all purposes of this 2007-A SUBI
Supplement, except as otherwise expressly provided or unless the context
otherwise requires, (i) terms used herein include, as appropriate, all genders
and the plural as well as the singular, (ii) references to this 2007-A SUBI
Supplement include all Exhibits hereto, (iii) references to words such as
“herein,” “hereof” and the like shall refer to this 2007-A SUBI Supplement as a
whole and not to any particular part, Article, or Section herein,
(iv) references to an Article or Section such as “Article Twelve” or
“Section 12.01” shall refer to the applicable Article or Section of this 2007-A
SUBI Supplement, (v) the term “include” and all variations thereof shall mean
“include without limitation,” (vi) the term “or” shall include “and/or” and
(vii) the term “proceeds” shall have the meaning ascribed to such term in the
UCC.
     Any reference in this 2007-A SUBI Supplement to any agreement means such
agreement as it may be amended, restated, supplemented (only to the extent such
agreement as supplemented relates to the Notes), or otherwise modified from time
to time. Any reference in this 2007-A SUBI Supplement to any law, statute,
regulation, rule, or other legislative action shall mean such law, statute,
regulation, rule, or other legislative action as amended, supplemented, or
otherwise modified from time to time, and shall include any rule or regulation
promulgated thereunder. Any reference in this 2007-A SUBI Supplement to a Person
shall include the successor or permitted assignee of such Person.
SUBI Supplement

2



--------------------------------------------------------------------------------



 



     Section 11.03 Rights in Respect of the 2007-A SUBI. Each Holder and
Registered Pledgee of the 2007-A SUBI Certificate (including the Issuing Entity)
is a third-party beneficiary of the SUBI Trust Agreement insofar as the Titling
Trust Agreement and this 2007-A SUBI Supplement apply to the 2007-A SUBI, the
Holders of the 2007-A SUBI Certificate, and the Registered Pledgees of the
2007-A SUBI Certificate. Therefore, to that extent, references in the SUBI Trust
Agreement to the ability of a “Holder,” “Related Beneficiary,” or a “Registered
Pledgee” of a SUBI Certificate to take any action shall be deemed to refer to
the Issuing Entity acting at its own instigation or upon the instruction of the
requisite voting percentage of holders of Securities or Rated Securities, as
specified in the Indenture or the Trust Agreement, as applicable.
ARTICLE TWELVE
CREATION OF THE 2007-A SUBI
     Section 12.01 Creation of 2007-A SUBI Assets and the 2007-A SUBI.
     (a) Pursuant to Section 3.01(a) of the Titling Trust Agreement, the UTI
Beneficiary directs the Trustee to create, and the Trustee hereby creates, one
Sub-Trust which shall be known as the “2007-A SUBI”. The 2007-A SUBI shall
represent a special unit of beneficial interest solely in the 2007-A SUBI
Assets.
     (b) Pursuant to Section 3.01(a) of the Titling Trust Agreement, the UTI
Beneficiary hereby directs the Trustee to identify and allocate or to cause to
be identified and allocated to the 2007-A SUBI on the books and records of the
Titling Trust a separate Sub-Trust of Trust Assets consisting of 2007-A Eligible
Leases and the related Leased Vehicles and other associated Trust Assets owned
by the Titling Trust and not allocated to any Other SUBI or reserved for
allocation to any Other SUBI (or owned or acquired by the Trustee on behalf of
the Titling Trust but not yet allocated to, or reserved for allocation to, any
specific Sub-Trust). Such Trust Assets (the “2007-A SUBI Assets”) shall be
accounted for and held in trust independently from all other Trust Assets within
the Titling Trust. Based upon their identification and allocation by the
Servicer pursuant to the 2007-A Servicing Supplement, the Trustee hereby
identifies and allocates as 2007-A SUBI Assets the 2007-A Leases and 2007-A
Vehicles more particularly described on the Schedule of 2007-A Leases and 2007-A
Vehicles and the related Trust Assets described above, each such 2007-A SUBI
Asset to be identified on the books and accounts of the Titling Trust as being
allocated to the 2007-A SUBI.
     (c) The Titling Trust is hereby granted the power and authority and is
authorized, and the Trustee is authorized on behalf of the Titling Trust, to
execute, deliver and perform its obligations under the Basic Documents.
     Section 12.02 Transfer of 2007-A SUBI Interests.
     (a) Interests in the 2007-A SUBI may not be transferred or assigned by the
UTI Beneficiary, and any such purported transfer or assignment shall be deemed
null, void, and of no effect herewith; provided, however, that the 2007-A SUBI
Certificate and the interests in the
SUBI Supplement

3



--------------------------------------------------------------------------------



 



2007-A SUBI represented thereby may be (i) sold to the Depositor pursuant to the
SUBI Certificate Transfer Agreement, (ii) sold, transferred and assigned by the
Depositor absolutely, or transferred and assigned or a security interest therein
granted, in connection with a Securitized Financing, (iii) transferred to the
Indenture Trustee or any subsequent Registered Pledgee to itself or any other
Person following the occurrence of an Event of Default (which has not been
rescinded) or any similar term in any subsequent Securitized Financing secured
by the 2007-A SUBI Certificate or any interest therein and (iv) transferred to
each direct or indirect permitted transferee of the Indenture Trustee or such
subsequent Registered Pledgee, in each case in the circumstances contemplated
in, and subject to the conditions set forth in, Section 3.04(b) of the Titling
Trust Agreement. Each such transfer shall be registrable upon surrender of the
2007-A SUBI Certificate to be transferred for registration of the transfer at
the corporate trust office of the Trustee (or the Trust Agent, if applicable),
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon a new 2007-A SUBI Certificate of a like
aggregate fractional undivided interest will be issued to the designated
permitted transferee.
     (b) For any transfer of the 2007-A SUBI Certificate or an interest therein
to be effective, on or prior to the date of any absolute sale, transfer, or
assignment, the related transferee must execute and deliver to the Trustee the
non-petition covenant and the agreement required pursuant to Section 3.04(b) of
the Titling Trust Agreement.
     (c) The 2007-A SUBI Certificate (or any interest therein) may not be
acquired by or on behalf of (i) an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is subject to Title I of ERISA, (ii) a “plan” as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”), that is subject to Section 4975 of the Code or (iii) any entity deemed
to hold the “plan assets” (within the meaning of 29 C.F.R. Section 2510.3-101,
as modified by Section 3(42) of ERISA) of any of the foregoing. The 2007-A SUBI
Certificate (or any interest therein) may not be acquired by or on behalf of a
governmental plan, foreign plan or any other plan that is subject to any
applicable law that is substantially similar to Title I of ERISA or Section 4975
of the Code (“Similar Law”) if the acquisition, holding and disposition of the
2007-A SUBI Certificate (or any interest therein) would result in a nonexempt
prohibited transaction under, or a violation of, Similar Law.
     (d) Notwithstanding any other provision herein, no transfer or assignment
of an interest in the 2007-A SUBI will be valid, and any such purported transfer
or assignment shall be deemed null, void, and of no effect herewith, unless the
purported transferee first shall have certified in writing to the Trustee that,
for U.S. federal income tax purposes, the transferee is not a partnership, S
Corporation, or grantor trust having more than one beneficial owner or having a
single beneficial owner that is a partnership or S Corporation.
     Section 12.03 Issuance and Form of 2007-A SUBI Certificate.
     (a) The 2007-A SUBI shall be represented by a 2007-A SUBI Certificate that
shall represent a 100% beneficial interest in the 2007-A SUBI and the 2007-A
SUBI Assets, as further set forth herein. The 2007-A SUBI Certificate shall,
upon transfer to the Issuing Entity, be registered in the name of the Issuing
Entity, representing the beneficial interest in the 2007-A
SUBI Supplement

4



--------------------------------------------------------------------------------



 



SUBI Assets allocated from the UTI. The Trustee shall register a pledge of the
2007-A SUBI Certificate in favor of the Indenture Trustee (for the benefit of
the holders of the Notes), as provided in Article Thirteen, and shall deliver
the 2007-A SUBI Certificate to the Indenture Trustee. The 2007-A SUBI
Certificate shall be substantially in the form of Exhibit B attached hereto,
with such appropriate insertions, omissions, substitutions and other variations
as are required by this 2007-A SUBI Supplement and may have such letters,
numbers or other marks of identification and such legends and endorsements
placed thereon as may, consistently herewith and with the Titling Trust
Agreement, be directed by the UTI Beneficiary. Any portion of any 2007-A SUBI
Certificate may be set forth on the reverse thereof, in which case the following
reference to the portion of the text on the reverse shall be inserted on the
face thereof, in relative proximity to and prior to the signature of the Trustee
executing such 2007-A SUBI Certificate:
     Reference is hereby made to the further provisions of this certificate set
forth on the reverse hereof, which provisions shall for all purposes have the
same effect as if set forth at this place.
     In addition, the 2007-A SUBI Certificate will bear a legend to the
following effect:
     THIS 2007-A SUBI CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), OR UNDER ANY
STATE SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING THIS 2007-A
SUBI CERTIFICATE, AGREES THAT THIS 2007-A SUBI CERTIFICATE MAY BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS, INCLUDING PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A AND IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTIONS.
     THIS 2007-A SUBI CERTIFICATE (OR ANY INTEREST HEREIN) MAY NOT BE ACQUIRED
BY OR ON BEHALF OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT
IS SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DEFINED IN SECTION 4975(e)(1)
OF INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO
SECTION 4975 OF THE CODE OR (III) ANY ENTITY DEEMED TO HOLD THE “PLAN ASSETS”
(WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION
3(42) OF ERISA) OF ANY OF THE FOREGOING. IF THIS 2007-A SUBI CERTIFICATE (OR ANY
INTEREST HEREIN) IS PURCHASED OR HELD BY A GOVERNMENTAL PLAN, FOREIGN PLAN OR
ANY OTHER PLAN THAT IS SUBJECT TO ANY APPLICABLE LAW THAT IS SUBSTANTIALLY
SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”), IT
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ITS
SUBI Supplement

5



--------------------------------------------------------------------------------



 



ACQUISITION, HOLDING AND DISPOSITION OF THIS 2007-A SUBI CERTIFICATE (OR ANY
INTEREST HEREIN) WILL NOT RESULT IN A NONEXEMPT PROHIBITED TRANSACTION UNDER, OR
A VIOLATION OF, SIMILAR LAW.
     The 2007-A SUBI Certificate shall be printed, lithographed, typewritten,
mimeographed, photocopied, or otherwise produced or may be produced in any other
manner as may, consistently herewith and with the Titling Trust Agreement, be
determined by the UTI Beneficiary. The 2007-A SUBI Certificate and the interest
in the 2007-A SUBI evidenced thereby shall constitute a “security” within the
meaning of Section 8-102(a)(15) of the UCC and a “certificated security” within
the meaning of Section 8-102(a)(4) of the UCC.
     (b) If (i) the 2007-A SUBI Certificate is mutilated and surrendered to the
Trustee, or the Trustee receives evidence to its satisfaction of the
destruction, loss, or theft of the 2007-A SUBI Certificate and (ii) there is
delivered to the Trustee such security or indemnity as may reasonably be
required by it to hold the Issuing Entity and the Trustee, as applicable,
harmless, then the Trustee shall execute and deliver, in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen 2007-A SUBI Certificate, a
replacement 2007-A SUBI Certificate. Every 2007-A SUBI Certificate issued
pursuant to this Section 12.03(b) in replacement of any mutilated, destroyed,
lost, or stolen 2007-A SUBI Certificate shall constitute an original additional
contractual obligation of the Issuing Entity, whether or not the mutilated,
destroyed, lost, or stolen 2007-A SUBI Certificate shall be at any time
enforceable by anyone and shall be entitled to all of the benefits of the SUBI
Trust Agreement equally and proportionately with any and all other 2007-A SUBI
Certificates duly issued hereunder. The provisions of this Section 12.03(b) are
exclusive and preclude (to the extent lawful) all other rights and remedies with
respect to the replacement or payment of mutilated, destroyed, lost, or stolen
2007-A SUBI Certificates.
     Section 12.04 Actions and Filings. Each of the UTI Beneficiary and the
Trustee shall undertake all other and future actions and activities as may be
deemed reasonably necessary by the Servicer pursuant to the Servicing Agreement
to perfect (or evidence) and confirm the foregoing allocations of Trust Assets
to the 2007-A SUBI, including filing or causing to be filed UCC financing
statements and executing and delivering all related filings, documents or
writings as may be deemed reasonably necessary by the Servicer or the Registered
Pledgee hereunder or under any other Basic Document. The UTI Beneficiary hereby
irrevocably makes and appoints each of the Trustee and the Servicer, and any of
their respective officers, employees or agents, as the true and lawful
attorney-in-fact of the UTI Beneficiary (which appointment is coupled with an
interest and is irrevocable) with power to sign on behalf of the UTI Beneficiary
any financing statements, continuation statements, security agreements,
mortgages, assignments, affidavits, letters of authority, notices or similar
documents necessary or appropriate to be executed or filed pursuant to this
Section.
     Section 12.05 Termination of the 2007-A SUBI.
     (a) In connection with any purchase by the Servicer of the corpus of the
Issuing Entity pursuant to Article Nine of the Trust Agreement, the succession
of the Servicer to the interest in the 2007-A SUBI represented by the 2007-A
SUBI Certificate, or should all of the interest in the 2007-A SUBI thereafter be
held by the UTI Beneficiary or the Holders of the UTI
SUBI Supplement

6



--------------------------------------------------------------------------------



 



Certificates, whether by transfer, sale, or otherwise, then upon the direction
of such Holders, the 2007-A SUBI shall be terminated, the 2007-A SUBI
Certificate shall be returned to the Trustee and canceled, and the Servicer
shall reallocate all 2007-A SUBI Assets to the UTI.
     (b) So long as the Notes are Outstanding, the 2007-A SUBI shall not be
dissolved unless (a) required by law or (b) at the direction of the Holder of
the 2007-A SUBI Certificate (but only with the consent of the Registered
Pledgee); provided, however, that upon the sale of the Owner Trust Estate
pursuant to Section 5.04 of the Indenture, this 2007-A SUBI Supplement shall
terminate and the 2007-A SUBI shall be terminated; provided further, that such
termination shall affect the Titling Trust only insofar as such termination
relates to the 2007-A SUBI. Such termination shall not entitle the legal
representatives of the 2007-A SUBI or any Holder of a 2007-A SUBI Certificate to
take any action for a partition or winding up of the Titling Trust or any Trust
Assets except with respect to the 2007-A SUBI Assets and the rights, obligations
and Liabilities of the parties hereto shall not otherwise be affected. In
connection with the sale of the Owner Trust Estate pursuant to Section 5.04 of
the Indenture, the Registered Pledgee shall have the right to direct the Holder
of the 2007-A SUBI Certificate to dissolve the 2007-A SUBI in accordance with
the provisions of the Indenture, and the 2007-A SUBI Assets shall be distributed
out of the Titling Trust at the direction of the Holder of the 2007-A SUBI
Certificate acting in accordance with instructions from the Registered Pledgee
and the purchaser shall take delivery of such 2007-A SUBI Assets. The Trustee
and the other parties hereto shall cooperate with the Owner Trustee or the
Trustee, as applicable, to cause the related 2007-A Vehicles to be retitled as
directed by the purchaser. The proceeds of such sale shall be distributed in the
following amounts and priority:
     (i) to the Indenture Trustee, all amounts required to be paid under Section
6.07 of the Indenture, or to the Owner Trustee, all amounts required to be paid
under Section 8.01 of the Trust Agreement, as the case may be;
     (ii) to the Servicer, any Payment Date Advance Reimbursement;
     (iii) to the Servicer, amounts due in respect of unpaid Servicing Fees;
     (iv) to the Swap Counterparty, amounts due in respect of any unpaid Net
Swap Payments; and
     (v) to the Certificate Distribution Account (or, if the Lien of the
Indenture is outstanding, the Note Distribution Account) to be distributed
pursuant to Section 5.04(b) of the Indenture.
     Section 12.06 Representations and Warranties of Trustee. The Trustee hereby
reaffirms, as of the Cutoff Date, the representations, warranties and covenants
set forth in Section 5.12 of the Titling Trust Agreement, on which the Grantor
and UTI Beneficiary, each of its permitted assignees, and each Holder or Related
Beneficiary of a 2007-A SUBI Certificate (and beneficial owner of any portion
thereof, including the Issuing Entity and the Trust Certificateholders) may
rely. For purposes of this Section, any reference in Section 5.12 of the Titling
Trust Agreement to the Titling Trust Agreement shall be deemed to constitute
references to the SUBI Trust Agreement.
SUBI Supplement

7



--------------------------------------------------------------------------------



 



     Section 12.07 Transfer and Assignment of Certificates. For purposes of the
SUBI Trust Agreement, the third sentence of Section 3.04(b) of the Titling Trust
Agreement is hereby amended to read as follows:
     Notwithstanding the foregoing, prior to becoming the Registered Pledgee or
Holder of a SUBI Certificate or otherwise becoming entitled to distributions or
any other rights hereunder, the related transferee, assignee, or pledgee in each
case must (i) give a non-petition covenant substantially similar to that set
forth in Section 8.08 of the Titling Trust Agreement and (ii) execute an
agreement in favor of each Holder from time to time of a UTI Certificate and any
certificate evidencing an Other SUBI to release all Claims to the UTI Assets and
the related Other SUBI Assets, respectively, and, if such release is not given
effect, to subordinate fully all Claims it may be deemed to have against the UTI
Assets as defined in the Titling Trust Agreement or such Other SUBI Assets, as
the case may be.
     For so long as the 2007-A SUBI Certificate remains outstanding, each
Supplement shall contain a similar amendment with respect to such Section.
ARTICLE THIRTEEN
2007-A SUBI PLEDGE
     Section 13.01 Registration of the 2007-A SUBI Pledge. The parties hereto
hereby acknowledge the Issuing Entity’s pledge, assignment, and grant to the
Indenture Trustee, for the benefit of the holders of the Notes, under the
Indenture of a security interest in the 2007-A SUBI Certificate together with
all rights appurtenant thereto and proceeds thereof, to secure the Notes. The
Trustee hereby acknowledges such pledge, assignment, and grant of security
interest, and the Trustee agrees to cause the Indenture Trustee to be listed in
the Certificate Register as the Registered Pledgee of the 2007-A SUBI
Certificate. The Issuing Entity has caused the Trustee to deliver the 2007-A
SUBI Certificate to the Indenture Trustee, as Registered Pledgee, who shall have
the rights with respect thereto described herein and in the Indenture.
ARTICLE FOURTEEN
2007-A SUBI ACCOUNTS
     Section 14.01 2007-A SUBI Collection Account.
     (a) With respect to the 2007-A SUBI, the Trustee, at the direction of the
Servicer, shall on or prior to the Closing Date establish, and the Trust Agent
shall maintain, in the name of the Trustee, for the exclusive benefit of the
holders of interests in the 2007-A SUBI, the 2007-A SUBI Collection Account,
which account shall constitute a SUBI Collection Account. The 2007-A SUBI
Collection Account initially shall be established with U.S. Bank, as Trust
Agent, so long as the Trust Agent has the Required Deposit Rating. If the Trust
Agent at any time does not have the Required Deposit Rating, the Servicer shall,
with the assistance of the Trust Agent, as necessary, cause such 2007-A SUBI
Collection Account to be moved as described in Section 4.02(a) of the Titling
Trust Agreement. The 2007-A SUBI Collection Account shall relate solely to the
2007-A SUBI and the 2007-A SUBI Assets, and funds therein shall not be
commingled with any other monies, except as otherwise provided for in, or
contemplated by, the SUBI Trust Agreement or in the Servicing Agreement. All
deposits into the 2007-A SUBI Collection Account shall be made as described in
the Servicing Agreement.
SUBI Supplement

8



--------------------------------------------------------------------------------



 



     (b) On each Deposit Date and Payment Date, pursuant to the instructions
from the Servicer, the Trustee (acting through the Trust Agent) shall make
deposits and withdrawals from the 2007-A SUBI Collection Account as set forth in
the 2007-A Servicing Supplement.
     (c) Any transfer of funds to a Holder of a 2007-A SUBI Certificate shall be
made as directed pursuant to the Basic Documents.
     Section 14.02 2007-A Reserve Account.
     (a) Pursuant to Section 5.01(b) of the Trust Agreement, the Servicer, on
behalf of the Issuing Entity, shall on or prior to the Closing Date establish
and maintain the Reserve Account (i) with the Indenture Trustee, until the
Outstanding Amount is reduced to zero and the payment in full of the Swap
Termination Payments to the Swap Counterparty under the Interest Rate Swap
Agreement, and (ii) thereafter with the Owner Trustee. Deposits to and
withdrawals from the Reserve Account shall be made as directed pursuant to the
Basic Documents, including Section 8.04(b) of the Indenture, Section 10.01 of
the Indenture, Section 8.04 of the Servicing Agreement and Section 14.03 of this
2007-A SUBI Supplement.
     Section 14.03 Investment of Monies in 2007-A SUBI Accounts. All amounts
held in the 2007-A SUBI Collection Account and the Reserve Account shall be
invested in Permitted Investments in accordance with Section 4.02(a) of the
Titling Trust Agreement. Any investment earnings on the 2007-A SUBI Collection
Account and the Reserve Account will be taxable to the Depositor.
     Section 14.04 No Residual Value Surplus Account or Payahead Account. The
parties hereby acknowledge that there shall be no Residual Value Surplus Account
or Payahead Account (as defined in the Titling Trust Agreement).
ARTICLE FIFTEEN
MISCELLANEOUS PROVISIONS
     Section 15.01 Amendment.
     (a) Notwithstanding any provision of the Titling Trust Agreement, the
Titling Trust Agreement, as supplemented by this 2007-A SUBI Supplement, to the
extent that it relates solely to the 2007-A SUBI, may be amended in accordance
with this Section 15.01.
     (b) Any term or provision of this 2007-A SUBI Supplement may be amended by
the parties hereto, without the consent of any other Person; provided that
(i) either (A) any amendment that materially and adversely affects the interests
of the Noteholders shall require the consent of Noteholders evidencing not less
than a Majority Interest of the Notes voting together as a single class or (B)
such amendment shall not, as evidenced by an Officer’s Certificate of the
Servicer delivered to the Indenture Trustee, materially and adversely affect the
interests of the Noteholders and (ii) any amendment adversely affects the
interests of the Swap Counterparty, the Trust Certificateholder, the Indenture
Trustee or the Owner Trustee shall require the prior written
SUBI Supplement

9



--------------------------------------------------------------------------------



 



consent of each Persons whose interests are adversely affected. An amendment
shall be deemed not to materially and adversely affect the interests of the
Noteholders if the Rating Agency Condition is satisfied with respect to such
amendment and the Officer’s Certificate described in the preceding sentence is
provided to the Indenture Trustee. The consent of the Swap Counterparty, the
Trust Certificateholder or the Owner Trustee shall be deemed to have been given
if the Servicer does not receive a written objection from such Person within 10
Business Days after a written request for such consent shall have been given.
The Indenture Trustee may, but shall not be obliged to, enter into or consent to
any such amendment that affects the Indenture Trustee’s own rights, duties,
liabilities or immunities under this Agreement or otherwise.
     (c) Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or change the due date of any
installment of principal of or interest in any Note or the Redemption Price with
respect thereto, without the consent of the Holder of such Note, or (ii) reduce
the Outstanding Amount, the Holders of which are required to consent to any
matter without the consent of the Holders of at least a Majority Interest of the
Notes which were required to consent to such matter before giving effect to such
amendment.
     (d) Notwithstanding anything herein to the contrary, any term or provision
of this 2007-A SUBI Supplement may be amended by the parties hereto without the
consent of any of the Noteholders or any other Person to add, modify or
eliminate any provisions as may be necessary or advisable in order to comply
with or obtain more favorable treatment under or with respect to any law or
regulation or any accounting rule or principle (whether now or in the future in
effect); it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied and the Officer’s Certificate described in
Section 15.01(b)(i)(B) is delivered to the Indenture Trustee.
     (e) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
     (f) Not less than 15 days prior to the execution of any amendment to this
2007-A SUBI Supplement, the Servicer shall provide each Rating Agency, the Trust
Certificateholder, the Depositor, the Owner Trustee and the Indenture Trustee
with written notice of the substance of such amendment. No later than 10
Business Days after the execution of any amendment to this 2007-A SUBI
Supplement, the Servicer shall furnish a copy of such amendment to each Rating
Agency, the Swap Counterparty, the Issuing Entity, the Trust Certificateholder,
the Indenture Trustee and the Owner Trustee.
     (g) Prior to the execution of any amendment to this 2007-A SUBI Supplement,
the Servicer shall provide an Opinion of Counsel to the Trustee to the effect
that after such amendment, for federal income tax purposes, the Titling Trust
will not be treated as an association (or a publicly traded partnership) taxable
as a corporation and the Notes will properly be characterized as indebtedness
that is secured by the assets of the Issuing Entity.
SUBI Supplement

10



--------------------------------------------------------------------------------



 



     (h) None of U.S. Bank National Association, as trustee of NILT Trust and as
Trust Agent, NILT, Inc., nor the Indenture Trustee shall be under any obligation
to ascertain whether a Rating Agency Condition has been satisfied with respect
to any amendment. When the Rating Agency Condition is satisfied with respect to
such amendment, the Servicer shall deliver to a Responsible Officer of U.S. Bank
National Association and the Indenture Trustee an Officer’s Certificate to that
effect, and U.S. Bank National Association and the Indenture Trustee may
conclusively rely upon the Officer’s Certificate from the Servicer that a Rating
Agency Condition has been satisfied with respect to such amendment.
     Section 15.02 Governing Law. This 2007-A SUBI Supplement shall be created
under and governed by and construed under the internal laws of the State of
Delaware, without reference to its conflicts of law provisions, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
     Section 15.03 Notices. The notice provisions of Section 8.03 of the Titling
Trust Agreement shall apply equally to this 2007-A SUBI Supplement. A copy of
each notice or other writing required to be delivered to the Trustee pursuant to
the SUBI Trust Agreement also shall be delivered to (i) the Owner Trustee at
Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890 (telecopier no. (302) 651-8882), Attention: Corporate
Trust Administration; (ii) the Servicer at BellSouth Tower, 333 Commerce Street,
10th Floor, B-10-C, Nashville, Tennessee 37201-1800 (telecopier no.
(615) 725-1720), Attention: Treasurer; (iii) the Trust Agent at 209 South
LaSalle Street, Suite 300, Chicago, Illinois 60604, Attention: NILT Inc.
(telecopier no. (312) 325-8905); or (iv) at such other address as shall be
designated by any of the foregoing in written notice to the other parties
hereto.
     Section 15.04 Severability of Provisions. If any one or more of the
covenants, agreements, provisions, or terms of this 2007-A SUBI Supplement
(including any amendment hereto) shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions, or terms shall be deemed
severable from the remaining covenants, agreements, provisions, or terms of this
2007-A SUBI Supplement, as the same may be amended, and shall in no way affect
the validity or enforceability of the other provisions of the SUBI Trust
Agreement or of the 2007-A SUBI Certificate or the rights of the Registered
Pledgees thereof. To the extent permitted by applicable law, the parties hereto
waive any provision of law that renders any covenant, agreement, provision, or
term of this 2007-A SUBI Supplement invalid or unenforceable in any respect.
     Section 15.05 Effect of Supplement on Titling Trust Agreement.
     (a) Except as otherwise specifically provided herein or unless the context
otherwise requires, (i) the parties hereto shall continue to be bound by all
provisions of the Titling Trust Agreement, (ii) all references in the Titling
Trust Agreement to the Titling Trust Agreement shall be to the SUBI Trust
Agreement and (iii) the provisions set forth herein shall operate either as
additions to or modifications of the existing obligations of the parties under
the Titling Trust Agreement, as the context may require. In the event of any
conflict between this 2007-A SUBI Supplement and the Titling Trust Agreement in
respect of the 2007-A SUBI, the provisions of this 2007-A SUBI Supplement shall
prevail with respect to the 2007-A SUBI only.
SUBI Supplement

11



--------------------------------------------------------------------------------



 



     (b) For purposes of determining the obligations of the parties hereto under
this 2007-A SUBI Supplement with respect to the 2007-A SUBI, except as otherwise
indicated by the context, general references in the Titling Trust Agreement to
(i) a SUBI Account shall be deemed to refer more specifically to a 2007-A SUBI
Account, (ii) a SUBI shall be deemed to refer more specifically to the 2007-A
SUBI, (iii) a SUBI Collection Account shall be deemed to refer more specifically
to the 2007-A SUBI Collection Account, (iv) a SUBI Asset shall be deemed to
refer more specifically to a 2007-A SUBI Asset, (v) a SUBI Supplement shall be
deemed to refer more specifically to this 2007-A SUBI Supplement and (vi) a
Servicing Supplement shall be deemed to refer more specifically to the 2007-A
Servicing Supplement.
     Section 15.06 No Petition. Each of the parties hereto and each Holder of a
2007-A SUBI Certificate, and each Registered Pledgee, by acceptance of a 2007-A
SUBI Certificate, covenants and agrees that prior to the date that is one year
and one day after the date upon which all obligations under each Securitized
Financing have been paid in full, it will not institute against, or join any
other Person in instituting against the Grantor, the Depositor, the Trustee, the
Titling Trust, the Issuing Entity , any Special Purpose Affiliate or any
Beneficiary, any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceeding or other Proceeding under any federal or state bankruptcy
or similar law. This Section shall survive the complete or partial termination
of this 2007-A SUBI Supplement, the resignation or removal of the Trustee under
the SUBI Trust Agreement and the complete or partial resignation or removal of
the Servicer under the SUBI Trust Agreement or the Servicing Agreement.
[Signature Pages to Follow]
SUBI Supplement

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor and UTI Beneficiary, the Servicer, the
Trustee, the Delaware Trustee and, solely for the limited purposes set forth in
Sections 14.01, 14.02, 14.03 and 14.04, the Trust Agent, have caused this 2007-A
SUBI Supplement to be duly executed by their respective officers as of the day
and year first above written.

            NILT TRUST, as Grantor and UTI Beneficiary
      By:   U.S. BANK NATIONAL ASSOCIATION,         as Managing Trustee         
            By:   /s/ Patricia M. Child         Name:   Patricia M. Child       
Title:   Vice President     

            NISSAN MOTOR ACCEPTANCE CORPORATION, as Servicer
      By:   /s/ Steven R. Lambert         Name:   Steven R. Lambert       
Title:   President     

            NILT, INC., as Trustee
      By:   /s/ Patricia M. Child         Name:   Patricia M. Child       
Title: President     

            WILMINGTON TRUST COMPANY, as Delaware Trustee
      By:   /s/ James P. Lawler         Name:   James P. Lawler        Title:  
Vice President     

            U.S. BANK NATIONAL ASSOCIATION, as Trust Agent
      By:   /s/ Patricia M. Child         Name:   Patricia M. Child       
Title:   Vice President     

SUBI Supplement

S-1



--------------------------------------------------------------------------------



 



     Receipt of this original counterpart of this 2007-A SUBI Supplement is
hereby acknowledged on this 31st day of July, 2007.

            U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee         By:  
/s/ Patricia M. Child         Name:   Patricia M. Child        Title:   Vice
President     

SUBI Supplement

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF 2007-A LEASES AND 2007-A VEHICLES
SUBI Supplement

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF 2007-A SUBI CERTIFICATE
THIS 2007-A SUBI CERTIFICATE MAY NOT BE TRANSFERRED OR ASSIGNED
EXCEPT UPON THE TERMS AND SUBJECT TO THE CONDITIONS SPECIFIED HEREIN
NISSAN — INFINITI LT
2007-A SPECIAL UNIT OF BENEFICIAL INTEREST CERTIFICATE
evidencing a fractional undivided interest in the 2007-A SUBI Assets of
Nissan-Infiniti LT, a statutory trust organized pursuant to the Delaware
Statutory Trust Act (the “Titling Trust”).
(This Certificate does not represent any interest in the UTI Assets or any Other
SUBI Assets of the Issuing Entity or an obligation, of, or interest in, NILT
Trust, Nissan Motor Acceptance Corporation, NILT, Inc. or any of their
respective Affiliates.)
THIS 2007-A SUBI CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING THIS 2007-A SUBI
CERTIFICATE, AGREES THAT THIS 2007-A SUBI CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS, INCLUDING PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES
IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB,
WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE, PLEDGE OR
OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A AND IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTIONS.
     THIS 2007-A SUBI CERTIFICATE (OR ANY INTEREST HEREIN) MAY NOT BE ACQUIRED
BY OR ON BEHALF OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT
IS SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DEFINED IN SECTION 4975(e)(1)
OF INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO
SECTION 4975 OF THE CODE OR (III) ANY ENTITY DEEMED TO HOLD THE “PLAN ASSETS”
(WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION
3(42) OF ERISA) OF ANY OF THE FOREGOING. IF THIS 2007-A SUBI CERTIFICATE (OR ANY
INTEREST HEREIN) IS PURCHASED OR HELD BY A GOVERNMENTAL PLAN, FOREIGN PLAN OR
ANY OTHER PLAN THAT IS SUBJECT TO ANY APPLICABLE LAW THAT IS
SUBI Supplement

B-1



--------------------------------------------------------------------------------



 



SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR
LAW”), IT SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ITS ACQUISITION, HOLDING
AND DISPOSITION OF THIS 2007-A SUBI CERTIFICATE (OR ANY INTEREST HEREIN) WILL
NOT RESULT IN A NONEXEMPT PROHIBITED TRANSACTION UNDER, OR A VIOLATION OF,
SIMILAR LAW.
No. R-___
evidencing a 100% interest in all 2007-A SUBI Assets (as defined below).
     This 2007-A Special Unit of Beneficial Interest Certificate does not
represent an interest in or obligation of Nissan Motor Acceptance Corporation,
NILT, Inc. or any of their respective affiliates.
     THIS CERTIFIES THAT ___is the registered owner of a nonassessable,
fully-paid, 100% beneficial interest in the 2007-A SUBI Assets owned by the
Titling Trust.
     The Titling Trust was created pursuant to the Amended and Restated Trust
and Servicing Agreement, dated as of August 26, 1998 as amended, supplemented or
otherwise modified from time to time, (the “Titling Trust Agreement”), among
NILT Trust, as grantor and initial beneficiary (in such capacities, the
“Grantor” and the “UTI Beneficiary,” respectively), NILT, Inc., as trustee (the
“Trustee”), Nissan Motor Acceptance Corporation, as servicer (the “Servicer”),
Wilmington Trust Company, as Delaware trustee (the “Delaware Trustee”), and U.S.
Bank National Association, as trust agent (the “Trust Agent”).
     This certificate is a duly authorized 2007-A SUBI Certificate, and is
issued under and is subject to the terms, provisions and conditions of the
Titling Trust Agreement and the 2007-A SUBI Supplement thereto, dated as of July
___, 2007 (the “2007-A SUBI Supplement” and, together with the Titling Trust
Agreement, the “SUBI Trust Agreement”). Capitalized terms used herein that are
not otherwise defined shall have the meanings ascribed thereto in the Agreement
of Definitions, dated as of July ___, 2007, by and among Nissan Auto Lease Trust
2007-A, as issuer, (the “Issuing Entity”) NILT Trust, as Grantor and UTI
Beneficiary, the Titling Trust, Nissan Motor Acceptance Corporation, in its
individual capacity, as servicer and administrative agent, Nissan Auto Leasing
LLC II (the “Depositor”), NILT, Inc., as trustee to the Titling Trust,
Wilmington Trust Company, as owner trustee and Delaware trustee, and U.S. Bank
National Association, as trust agent and indenture trustee. By acceptance of
this 2007-A SUBI Certificate, the Holder hereof assents to the terms and
conditions of the SUBI Trust Agreement and agrees to be bound thereby. A summary
of certain of the pertinent provisions of the SUBI Trust Agreement is set forth
below.
     The assets of the Titling Trust allocated to the 2007-A SUBI will generally
consist of (i) cash capital, (ii) the 2007-A Leases (iii) the 2007-A Vehicles,
(iv) certain related Trust Assets and (v) all of the Titling Trust’s rights
thereunder, including the right to proceeds arising therefrom or in connection
therewith.
     Under the Titling Trust Agreement, from time to time the UTI Beneficiary
may direct the Trustee to issue to or upon the order of the UTI Beneficiary one
or more certificates (each, a “SUBI Certificate”) representing a beneficial
interest in certain specified Leased Vehicles,
SUBI Supplement

B-2



--------------------------------------------------------------------------------



 



Leases and related Trust Assets (such assets, the “SUBI Assets”). Upon the
issuance of the SUBI Certificates relating to the SUBI Assets, the beneficial
interest in the Titling Trust and the Trust Assets represented by the UTI shall
be reduced by the amount of the Trust Assets represented by such SUBI
Certificates. This certificate was issued pursuant to the 2007-A SUBI Supplement
and represents a 100% beneficial interest in the 2007-A SUBI Assets.
     The UTI and the 2007-A SUBI shall each constitute a separate series of the
Titling Trust pursuant to Section 3806(b)(2) of the Delaware Statutory Trust Act
for which separate and distinct records shall be maintained. The 2007-A SUBI
Certificate and the interest in the 2007-A SUBI represented thereby constitutes
a “security” within the meaning of Section 8-102(a)(15) of the Delaware UCC and
a “certificated security” within the meaning of Section 8-102(a)(4) of the
Delaware UCC.
     The 2007-A SUBI Supplement may be amended by the parties thereto upon the
terms and subject to the conditions set forth in the 2007-A SUBI Supplement.
     The Holder, by acceptance of this 2007-A SUBI Certificate, covenants and
agrees that prior to the date that is one year and one day after the date upon
which all obligations under each Securitized Financing have been paid in full,
it will not institute against, or join any other Person in instituting against,
the Grantor, the Depositor, the Trustee, the Titling Trust, the Issuing Entity ,
any Beneficiary, any Special Purpose Affiliate, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceedings under any
federal or state bankruptcy or similar law. Such covenant shall survive the
termination of the SUBI Trust Agreement, the resignation or removal of the
Trustee under the SUBI Trust Agreement or the complete or partial resignation of
the Servicer under the SUBI Trust Agreement or the Servicing Agreement.
     The Holder hereof hereby (i) expressly waives any claim it may have to any
proceeds or assets of the Trustee and to all of the Trust Assets other than
those from time to time included within the 2007-A SUBI as 2007-A SUBI Assets
and those proceeds or assets derived from or earned by such 2007-A SUBI Assets
and (ii) expressly subordinates in favor of the Holder of any certificate
evidencing an Other SUBI or a UTI Certificate any claim to any Other SUBI or UTI
Assets that, notwithstanding the waiver contained in clause (i), may be
determined to exist.
     The Trustee shall keep the certificate register with respect to this 2007-A
SUBI Certificate, and the Holder of this 2007-A SUBI Certificate shall notify
the Trustee of any change of address or instructions on the distribution of
funds.
     The 2007-A SUBI shall be deemed dissolved solely with respect to the 2007-A
SUBI Assets, and not as to any Trust Assets allocated to any other Sub-Trust,
upon the written direction to the Trustee by the Holder of the 2007-A SUBI
Certificate to revoke and dissolve the 2007-A SUBI. So long as the Notes are
outstanding, the 2007-A SUBI shall not be dissolved except (a) as required by
law or (b) at the direction of the Holder of the 2007-A SUBI Certificate (but
only with the consent of the Registered Pledgee); provided, however, upon any
sale of the Owner Trust Estate pursuant to Section 5.04 of the Indenture, the
Registered Pledgee shall have the right to direct the Holder of the 2007-A SUBI
Certificate to dissolve the 2007-A SUBI in accordance with the provisions of the
Indenture. Upon such dissolution of the Titling Trust with respect to the 2007-A
SUBI and delivery of the 2007-A SUBI Certificate to the Trustee for
SUBI Supplement

B-3



--------------------------------------------------------------------------------



 



cancellation, the Trustee shall distribute to the Holder of the 2007-A SUBI
Certificate or its designee all 2007-A SUBI Assets and shall cause the
Certificates of Title to the 2007-A Vehicles to be issued in the name of, or at
the direction of, the Holder of the 2007-A SUBI Certificate (which may include
reallocation of the 2007-A SUBI Assets relating to the 2007-A Vehicles to the
UTI). The Holder of the 2007-A SUBI Certificate to whom such 2007-A SUBI Assets
relating to the 2007-A Vehicles are distributed shall pay or cause to be paid
all applicable titling and registration fees and taxes.
     The Titling Trust or the UTI may terminate upon the terms and subject to
the conditions set forth in the SUBI Trust Agreement.
     No SUBI or SUBI Certificate shall be transferred or assigned except to the
extent specified in the SUBI Trust Agreement or in any related Supplement and,
to the fullest extent permitted by applicable law, any such purported transfer
or assignment other than as so specified shall be deemed null, void, and of no
effect under the SUBI Trust Agreement. Notwithstanding the foregoing, any SUBI
Certificate and the interest in the SUBI evidenced thereby may be
(i) transferred, assigned or pledged to any Special Purpose Affiliate or
(ii) transferred, assigned or pledged by the Related Beneficiary or a Special
Purpose Affiliate to or in favor of (A) a trustee for one or more trusts or
(B) one or more other entities, in either case solely for the purpose of
securing or otherwise facilitating one or more Securitized Financings.
     This 2007-A SUBI Certificate shall be governed by and construed under the
internal laws of the State of Delaware, without reference to its conflicts of
law provisions.
     Unless this 2007-A SUBI Certificate shall have been executed by an
authorized officer of the Trustee, by manual signature, this 2007-A SUBI
Certificate shall not entitle the holder hereof to any benefit under the SUBI
Trust Agreement or be valid for any purpose.
SUBI Supplement

B-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, NILT, Inc., as Trustee of the Titling Trust and not in
its individual capacity, has caused this 2007-A SUBI Certificate to be duly
executed.
     Dated: ___, 2007

            NISSAN-INFINITI LT
      By:   NILT, INC.,         as Trustee             

(SEAL)

                  By:           Name:           Title:        

     ATTEST:
                                             
     This is the 2007-A SUBI Certificate referred to in the within-mentioned
Supplement.

            NILT, INC., as Trustee
      By:           Authorized Officer             

SUBI Supplement

B-5



--------------------------------------------------------------------------------



 



     FOR VALUE RECEIVED, the undersigned hereby sells, transfers and assigns
unto _________ the within 2007-A SUBI Certificate, and all rights thereunder,
hereby irrevocably constituting and appointing _________as attorney to transfer
said 2007-A SUBI Certificate on the books of the certificate registrar, with
full power of substitution in the premises.

                Dated:   By:           Name:           Title:        

SUBI Supplement

B-6